DETAILED ACTION
The receipt is acknowledged of applicants’ amendment and request for RCE filed 10/15/2020.

Claims 8-10, 12, 13 and 18-24 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 8-10, 12, 13, 18-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Breitenbach et al. (US 2005/0260254, of record), combined with Horstmann et al. (US 5,230,898, of record), and optionally combined with Müller et al. (WO 2011/057714, IDS filed 11/23/2016 in the parent application and copy .

Applicant Claims 
Claim 8 is directed to a method for the production of a transdermal therapeutic system comprising the steps of:
a)	producing a drug-containing pressure-sensitive adhesive mass comprising:
at least one pressure-sensitive adhesive that is a hot melt pressure-sensitive adhesive;
at least one drug; and
particles of cross-linked polyvinylpyrrolidone;
wherein the at least one drug and the cross-linked polyvinylpyrrolidone particles are dispersed in the hot melt pressure-sensitive adhesive; and
b)	coating a polymer carrier with the drug-containing pressure-sensitive adhesive mass; wherein, during production of the transdermal therapeutic system, the hot melt pressure-sensitive adhesive is heated to a temperature that is 5-20 °C above the softening temperature of the hot melt pressure-sensitive adhesive mass and is at the same time below the melting point or the melting range of the stable modification of the at least one drug; and
wherein, during production, an additional heat treatment is carried out during the production of the drug-containing pressure-sensitive adhesive mass, during the coating of the polymer carrier, or during both the production of the drug-containing pressure-sensitive adhesive mass and the coating of the polymer carrier in which the temperature is above the melting point or the melting range of the stable modification of the at least one drug temporarily, for at least 1 minute to 10 minutes.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Breitenbach teaches hot melt transdermal therapeutic system (TTS) to deliver rotigotine comprising hot melt adhesive matrix comprising rotigotine, backing layer impermeable to rotigotine, and a protective layer to be removed before use (abstract; figure 10; ¶¶ 0029, 0147). Rotigotine is introduced into molten adhesive, solvent free matrix at a temperature of 70-200 °C (¶¶ 0046, 0050, 0152). The adhesive layer of the TTS is melted at very low temperatures of 70-75 °C, which is just below the melting point of rotigotine (¶¶ 0159, 0162). The reference teaches: “By "hot-melt process" this patent application also subsumes a procedural variation involving work at temperatures below the melting point of rotigotine, whereby the adhesive melt contains the Rotigotine o C to 200o C, preferably 120-160o C and ideally 130-150o C (¶¶ 0153-0162). This exposing of rotigotine polymer mixture to a temperature up to 200o C for a period of 1-5 minutes, suggests exposing the mixture to a temperature above the melting temperature for short period of 1-5 minutes as instantly claimed by claim 8. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Breitenbach teaches PVP and crosslinked PVP in the adhesive matrix, and teaches PVP particles, however, the reference does not exemplifies particles of crosslinked PVP as claimed by claim 8. While Breitenbach teaches additional heating after heating the drug-adhesive mixture, however the reference does not exemplify the additional heating is temporarily for at least 1 minute to 10 minutes as instantly claimed by claim 8. 
Horstmann teaches transdermal therapeutic system that exhibited an increased active agent flow and stability during storage. The system comprises matrix comprising the active agent and crosslinked PVP particles. The crosslinked PVP has maximum grain size of 150 micrometer. The reference teaches the active agent is mixed with PVP the mixture mixed with matrix polymer of dimethylpolysiloxane to form islands in the matrix, i.e. microreservoirs (abstract; figures; col.2, lines 54-58; example 1).
Müller teaches method of preventing crystallization of pharmaceuticals in a polymer matrix of transdermal devices by temporarily drying the mixture of the polymer and pharmaceutical at a temperature at least 10o C above the melting temperature of the pharmaceutical contained in the mixture. Drying should take place for at least one minute and no longer than 10 minutes (abstract; ¶¶ 0048, 0049). The pharmaceutical is dispersed in a polymer matrix (¶0056). The polymer matrix is preferably amine resistant polysiloxane (¶¶ 0061, 0063). Preferred pharmaceutical is rotigotine (¶ 0068). The polymer containing rotigotine that was dried above the melting temperature of the drug 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal therapeutic system comprising hot melt adhesive matrix layer comprises drug and PVP or crosslinked PVP manufactured by the process taught by the Breitenbach, and replace PVP with particles of crosslinked PVP taught by Horstmann. One would have been motivated to do so because Horstmann teaches that presence of drug and crosslinked PVP particles in adhesive matrix provides increased active agent flow and stability during storage. One would reasonably expect formulating transdermal therapeutic system comprising hot melt adhesive matrix layer containing drug and crosslinked PVP particles wherein the system has increased active agent flow and stability during storage.
Further optionally, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal therapeutic system comprising hot melt adhesive matrix layer manufactured by the process taught by the combination of Breitenbach and Horstmann that require drying and maximum of 5 minutes and most desirably for less than 4, 3, 2 or even 1 minute(s), to a temperature of 100o C to 200o C, and dry the mixture after lamination to a period of 1 minute to less 10 minutes above the melting point of rotigotine as taught by Müller. One would have been motivated to do so because Müller teaches that polymer containing rotigotine that was dried above the melting temperature of the drug for 3 minutes shows no drug crystallization for 2 years. 
Regarding process of making the transdermal device as claimed by claim 8, the process is taught by Breitenbach including the two claimed steps of a) producing the drug containing pressure sensitive adhesive layer, and b) coating the drug containing layer on a polymer carrier. 
Regarding the heating the pressure sensitive adhesive to a temperature 5-20 °C above the softening temperature of the hot melt pressure-sensitive adhesive mass and is at the same time below the melting point or the melting range of the stable modification of the at least one drug, as claimed by claim 8, Breitenbach teaches heating the adhesive to temperature below the melting point of the drug, and teaches heating up to 100 °C. Since the reference teaches the same claimed drug rotigotine that have melting point of 70-75 °C, and the same polyogranosiloxane adhesive, then the claimed temperatures are taught by the reference. 
Regarding the additional heat treatment to temperature above the drug melting point for 1-10 minutes as claimed by claim 8, Breitenbach teaches after calendering the mixture, it is exposed, preferably for a maximum of 5 minutes and most desirably for less than 4, 3, 2 or even 1 minute(s), to a temperature of 100o C to 200o C, preferably 120-160o C and ideally 130-150o C. Further, Müller teaches polymer containing rotigotine that was dried above the melting temperature of the drug for 3 minutes shows no drug crystallization for 2 years. 
Regarding heat treatment for at least 10o C above the melting point of the drug as o C that is more than 10 o C above the melting point of rotigotine of 70-75o C that overlaps with the claimed heating temperature. Müller teaches drying the mixture of the polymer and pharmaceutical at a temperature at least 10o C above the melting temperature of the pharmaceutical contained in the mixture.
Regarding the steps of covering the matrix, punching individual patches and packaging the patches as claimed by claim 10, all those steps are taught by Breitenbach.
Regarding polydimethylsiloxane claimed by claim 12, Breitenbach teaches polyorganosiloxane, and Horstmann teach dimethylpolysiloxane. 
Regarding the transdermal patch as claimed by claim 13, all the limitation of transdermal patch of claim 13 that is produced by the process of claim 8 are taught by the combination of Breitenbach and Horstmann, and optionally Müller.
Regarding softening temperature that is at least 6o C and 7° C below the melting point or the melting range of the stable modification of the at least one drug as claimed by claims 18 and 19, respectively, Breitenbach teaches heating the adhesive to temperature below the melting point of the drug, and teaches heating up to 100° C. Since the reference teaches the same claimed drug rotigotine that have melting point of 70-75° C, and the same polyogranosiloxane adhesive, then the claimed softening temperature is implied by the reference. 
Regarding claim 20 that crosslinked PVP particles having diameter of 5-150 µm, Horstmann teaches crosslinked PVP particles having diameter of less than 150 micrometer that overlaps with the claimed diameters. In the case where the claimed See MPEP 2144.05 [R-5].
Regarding claim 21 that the drug has low tendency to spontaneous crystallization, Breitenbach teaches rotigotine which is instantly claimed by claim 22 that would have low tendency to spontaneous crystallization since compounds and their properties are inseparable. 
Regarding the drugs claimed by claim 22, the claim recites rotigotine that is taught by the cited references.   
Regarding the ratio of the drug to the PVP of 1:10 to 10:1 as claimed by claim 23, example 5 of Breitenbach teaches composition comprising 15% drug and 5% PVP, i.e. ratio of 3:1 that falls within the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Breitenbach and Horstmann, and optionally Müller as applied to claims 8-10, 12, 13, 18-23 above, and further in view of Hannay et al. (WO 2004/012730, of record).

Applicant Claims 
Claim 24 recites that the drug and crosslinked PVP are present in microreservoirs.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Breitenbach and Horstmann, and optionally Müller are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Breitenbach and Horstmann teach combination of a drug and PVP, however, the references do not explicitly teach microreservoirs as claimed by claim 24. 
Hannay teaches transdermal delivery device for administration of rotigotine comprises silicone adhesive matrix comprising microreservoirs containing the drug and PVP or copolymer of PVP and vinyl acetate (crosslinked PVP). The device comprises backing layer and removable release liner. The device provides high steady state flux rate of the drug over the device/skin interface. PVP is a crystallization inhibitor. Silicone adhesives include polydimethylsiloxane. The reference further teaches laminating the matrix on a backing layer, cover the matrix with a release liner, drying the matrix, cutting individual patches and sealing the patches in pouches (abstract; page 3, lies 1-25; page 4, lines 20-21; page 6, lines 3-11; page 10, lines 20-25; page 12, lines 1-9; example 1).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal therapeutic system comprising hot melt adhesive matrix layer comprises the drug and comprise microparticles of crosslinked PVP as taught by the combination of Breitenbach and Horstmann, and optionally Müller, and combine PVP with the drug in microreservoirs as taught by Hannay. One would have been motivated to do so because Hannay teaches that PVP has crystallization inhibition effect and also can be included with the drug in microreservoirs in an adhesive matrix to provide high steady state flux rate of the drug. One would reasonably expect formulating transdermal therapeutic system comprising hot melt adhesive matrix containing drug and PVP in microreservoirs wherein the device provide high steady drug flux rate.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. The focus of applicant’s argument is that the cited references do not teach “heat modification temporarily for at least 1 minute to 10 minutes as claimed by claim 8”. With careful review of Breitenbach, the reference teaches after calendering the o C to 200o C, preferably 120-160o C and ideally 130-150o C. Further, Müller teaches polymer containing rotigotine that was dried above the melting temperature of the drug for 3 minutes shows no drug crystallization for 2 years. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611